Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 3-15 are pending.  Claim 2 has been canceled.  Note that, the preliminary amendment filed June 3, 2020, has been entered.   
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 3-12, drawn to a composition.
Group II, claim(s) 13, drawn to a method of cleaning.
Group III, claim(s) 14, drawn to a method of cleaning clothes.
Group IV, claim(s) 15, drawn to a method of cleaning a hydrophobic surface.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO2007/120547 or Grainger et al (US 2008/0280807). 
During a telephone conversation with Jacob Doughty on September 6, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1 and 3-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 3-12 are objected to because of the following informalities:  
With respect to instant claim 1, it is suggested that Applicant delete the text beginning with the structure of Formula (1) in line 6 all the way through and including the text ending with “and” in line 11.  This is necessary since the hydrophobic group is further defined beginning with the text in line 12, and there is no longer a need for formula (1) in the claim.   
With respect to instant claim 1, line 12, it is suggested that Applicant delete “includes” and insert “comprises”.
With respect to instant claim 3, line 2, it is suggested that Applicant delete “includes” and insert “comprises”.  Note that, instant claims 4-12 have also been objected to due to their dependency on instant claim 1.  
Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007/120547.
‘547 teaches aqueous liquid laundry detergent compositions useful for cleaning fabrics wherein the compositions contain from about 0.05% to about 0.4% by weight of a cationic hydroxyethyl cellulose polymer having a degree of substitution of the cationic charge of from about 0.01 to about 0.2; from about 5% to about 30% by weight of the composition of a surfactant comprising at least one nonionic surfactant and at least one anionic surfactant, etc.  Use of such aqueous liquid compositions for handwashing fabrics is disclosed.  See Abstract.  The cationic polymer has a molecular weight of from about 200,000 to about 800,000.  See page 2.  The Examiner asserts that the broad teachings of ‘547 suggest cationic hydroxyethyl cellulose polymers having a formula that falls within the scope of the instant claims.  See pages 4 and 5.  Suitable nonionic surfactants include polyhydroxy fatty acid amides, etc.  See pages 7 and 8.
‘547 does not teach, with sufficient specificity, a composition containing a specific modified hydroxyalkyl cellulose, an anionic and/or nonionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific modified hydroxyalkyl cellulose, an anionic and/or nonionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘547 suggest a composition containing a specific modified hydroxyalkyl cellulose, an anionic and/or nonionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 1, 3, 4, 6-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grainger et al (US 2008/0280807).
Grainger et al teach aqueous fabric softening compositions comprising a cationic fabric softening compound and a water-soluble polysaccharide polymers comprising hydrophobic groups selected from aryl, alkyl, alkenyl, aralkyl each having at least 14 carbon atoms and cationic quaternary ammonium salt groups such that the cationic degree of substitution is from 0.01 to 0.2, the polymers having a molecular weight in the range from 100,000 to 700,000.  See paras. 11 and 12.  The Examiner asserts that the broad teachings of Grainger et al suggest cationic hydroxyethyl cellulose polymers having a formula that falls within the scope of the instant claims.  See paras. 10-30.  The polymer will generally be used in amounts from 0.008 to 1% by weight of the composition.  A nonionic surfactant may be present in order to stabilize the composition, and suitable nonionic surfactants include alkoxylated fatty alcohols, fatty amines, etc.  The nonionic surfactant may be used in amounts from 0.05% to 10% by weight.  See paras. 35-47.  The compositions may be used in the domestic laundry process and may be used in a domestic hand-washing laundry operation.  See paras. 61-63. 
Grainger et al not teach, with sufficient specificity, a composition containing a specific modified hydroxyalkyl cellulose, an anionic and/or nonionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific modified hydroxyalkyl cellulose, an anionic and/or nonionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Grainger et al suggest a composition containing a specific modified hydroxyalkyl cellulose, an anionic and/or nonionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
 Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grainger et al (US 2008/0280807) as applied to claims 1, 3, 4, 6-9, 11, and 12 above, and further in view of WO2007/120547.
Grainger et al are relied upon as set forth above.  However, Grainger et al do not teach a composition containing the specific modified hydroxyalkyl cellulose as recited by the instant claims in addition to both an anionic surfactant and nonionic surfactant as recited by the instant claims. 
‘547 is relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the composition as taught by Grainger et al as a laundry detergent containing the specific modified hydroxyalkyl cellulose as recited by the instant claims in addition to both an anionic surfactant and nonionic surfactant as recited by the instant claims, with a reasonable expectation of success, because ‘547 teaches a laundry detergent containing a nonionic surfactant, anionic surfactant and a modified hydroxyalkyl cellulose as recited by the instant claims and further, Grainger et al teach compositions containing the specific modified hydroxyalkyl cellulose as recited by the instant claims may be formulated into laundry detergents in general.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/September 7, 2022